     Case 4:16-cv-01414 Document 669 Filed on 10/18/19 in TXSD Page 1 of 21



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

MARANDA LYNN ODONNELL, et al,                    §
          Plaintiffs,                            §
                                                 §
v.                                               §           No. 4:16-cv-01414
                                                 §
HARRIS COUNTY , TEXAS, et al.,                   §
           Defendants.                           §



             OBJECTIONS TO PROPOSED CONSENT DECREE BY CLASS
                        MEMBER GILBERT MORALES


       COMES NOW, Gilbert Morale, Class member and files the following objections and brief

in opposition to the Proposed Consent Decree filed by the parties and in support thereof submits the

following:




                                                -i-
       Case 4:16-cv-01414 Document 669 Filed on 10/18/19 in TXSD Page 2 of 21



                                                   TABLE OF CONTENTS


TABLE OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

MORALES IS A MEMBER OF THE CLASS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

NATURE AND STAGE OF THE PROCEEDINGS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

STATEMENT OF THE ISSUES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

SUMMARY OF ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

I.        Article III Jurisdiction.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

II.       Lack of Justiciable Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

III.      Over Broad . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

V.        The Proposed Consent Decree Violates Texas Law. . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
          A.    Overview of Texas Law. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
          B.    Setting Bail at $100.00 Without Seeing A Magistrate is Arbitrary
                and Capricious. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
          C.    The Proposed Consent Decree Requires that Almost All
                Misdemeanor Defendants be Released Without Seeing a
                Magistrate.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
          D.    The Proposed Consent Decree Puts the Cart Before the Horse.. . . . . . . . . . . 12
          E.    The Proposed Consent Decree Violates Chapter 22 of the Texas
                Code of Criminal Procedure. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
          F.    The Proposed Consent Decree Attempts to Change Texas Law on
                the Standard of Review Regarding Bail Decisions. . . . . . . . . . . . . . . . . . . . . . 13
          G.    The Proposed Consent Decree Establishes a Right To Release
                Contrary to the Opinions Issued by the 5th Circuit. . . . . . . . . . . . . . . . . . . . . 14

VI.       The Proposed Consent Decree Grants Relief Not Sought or Authorized.. . . . . . . . . 14

VII.      Adoption by Reference of All Other Objections Filed by Any Other Party
          or Amicus. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

                                                                    - ii -
      Case 4:16-cv-01414 Document 669 Filed on 10/18/19 in TXSD Page 3 of 21



                                               TABLE OF AUTHORITIES

Cases

Ex parte Brown,
      959 S.W.2d 369 (Tex. App.–
      Fort Worth 1998, no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Lord v. Veazie,
      49 U.S. 251 (1850) .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Raines v. Byrd,
      52 U.. 811 (1997). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Terrazas v. Clements,
      581 F. Supp.1319 (N.D. Tex. 1983). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

United States v. City of Alexandria,
      614 F.2d 1358 (5th Cir.1970). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

United States v. City of Miami,
      664 F.2d 435 (5th Cir.1981) (en banc)
      (opinion of Rubin, J.).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

United States v. Johnson,
      319 U.S. 302 (1943).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

United States v. Windsor,
      135 S.Ct. 2675 (2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 5

Vermont v. New York,
     417 U.S. 270 (1974) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6


Rules, Statutes and Periodicals

Caudillo v. State,
      541 S.W.2d 617 (Tex. Crim. App. 1976). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Tex. Code Crim. Pro. art 22.13.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Tex. Code Crim. Pro. art. 14.06. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Tex. Code Crim. Pro. art. 15.17 .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

                                                                  - iii -
      Case 4:16-cv-01414 Document 669 Filed on 10/18/19 in TXSD Page 4 of 21



TEX . CODE CRIM . PRO . art. 17.15. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 10, 12

Tex. Code Crim. Pro. art. 22.16. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Tex. Code Crim. Pro. ch. 14. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Tex. Const. art. I, §11. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 14

U.S. Const. Art. III, §2, cl. 1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3




                                                                  - iv -
    Case 4:16-cv-01414 Document 669 Filed on 10/18/19 in TXSD Page 5 of 21



                         MORALES IS A MEMBER OF THE CLASS

       Morales is a member of the class before the court. Mr. Morales was arrested on a

misdemeanor charge and was granted a PR bond. Because of Mr. Morales experiences he objects

to the proposed Consent Decree based upon the grounds set forth below.

                      NATURE AND STAGE OF THE PROCEEDINGS

       This proceeding has been before the United States Court of Appeals for the Fifth Circuit on

two occasions. In the first appeal, the Court of Appeals reversed the preliminary injunction issued

by this Court on the grounds that it was over broad and in essence sought to end misdemeanor bonds

in violation of state law. In the second appeal, the Court of Appeals issued a partial stay of the

Court’s second preliminary injunction on the grounds that there was a substantial likelihood on the

merits that the defendants would prevail. The Court of Appeals held that a misdemeanor defendant

did not have a right to release and that this Court’s order sought to get rid of surety bonds contrary

to Texas law.

       In November of last year there was an election. The judges defending this case were defeated

and replaced. Once the new judges took office, they filed a motion dismissing the second appeal

even though a stay had been issued stating that they had a substantial likelihood of success on the

merits. Once the appeal was dismissed, the plaintiffs filed a motion to vacate the opinions issued

by the Court of Appeals. On January 14, 2019, the Court of Appeals issued an order denying the

motion to vacate the opinions. Further, the court of appeals stated, “[a]s a result of the dismissal,

the published opinion granting the stay is this court’s last statement of the matter and, like all

published opinions, binds the district courts in this circuit.” Cause No. 18-20466; Odonnell v.

Salgado, et al; In the United States Court of Appeals for the Fifth Circuit (January 14, 2019).


                                                 -1-
    Case 4:16-cv-01414 Document 669 Filed on 10/18/19 in TXSD Page 6 of 21



        According to the express opinion issued by the Court of Appeals, the decisions released by

the 5th Circuit remain binding authority in this district. Mr. Morales maintains that the settlement

violates these authorities in numerous respects and cannot be allowed to stand. As discussed in more

detail below, to allow this proposed Consent to Decree to be entered would fly in the face of the

directives of the Court of Appeals.

                                 STATEMENT OF THE ISSUES

        The questions addressed in this brief are whether the trial court may enter the proposed

Consent Decree in this matter, and whether the proposed Consent Decree is improper because it

seeks relief that was not plead or that the trial court is not authorized to enter. The Court has stated

in its memorandum opinion that it is not the job of the Court to determine whether the proposed

Consent Decree violates Texas law. Morales maintains that this is not correct. Further, Morales

maintains that the proposed Consent Decree will not resolve this litigation in any fair way; but

instead, weaponizes the Court to make political changes (which seeks to change the law in Harris

County for a period of seven years and to enforce the changes under the Supremacy Clause of the

United States Constitution.

                                  SUMMARY OF ARGUMENT

        The plaintiffs and the defendants maintain that they have reached a settlement of this matter.

However, instead of entering into a settlement and dismissal of the underlying case, the parties ask

this Court to enter a proposed Consent Decree. Strong questions have arisen about whether the

Court continues to have jurisdiction over this matter. This cannot be more clear than in this case.

On the one hand, the Court has held that the parties may increase the standards required by Texas

law and the Texas Constitution; but on the other hand, the defendants respond to their critiques that


                                                  -2-
     Case 4:16-cv-01414 Document 669 Filed on 10/18/19 in TXSD Page 7 of 21



the funding needed to implement the proposed settlement is “required” by Texas law. The

defendants have ignored the fact that they have agreed, through settlement, to impose additional

requirements over and above the laws enacted by the Texas Legislature and the even higher than the

requirements of the Texas Constitution. Morales maintains that the parties cannot agree in a

settlement to change the law. Further, this court cannot authorize the parties to change the law in

Texas.

         In addition, the proposed Consent Decree is over broad just as the prior preliminary

injunctions issued by the Court which were reversed or stayed by the Court of Appeals. Next, the

proposed Consent Decree seeks to award relief for claims that were not plead and to which the

plaintiffs are not entitled to relief and seeks to change the law in Texas. Further, the proposed

Consent Decree violates Texas law in multiple ways. Next,, the proposed Consent Decree seeks to

create a new system of forfeiting bonds and issuing a warrant contrary to Texas law and the new

proposed system will make it impossible for the criminal justice system to function for those

individuals who seek to manipulate the system. Consequently, Morales maintains that the proposed

Consent Decree is not fair. It is not fair to victims of crimes. It is not fair to the Criminal Justice

System and will make it more difficult for courts to resolve cases. Also, the proposed Consent

Decree is not fair to class members. Finally, the proposed consent Decree violates Texas law. The

Court should decline to enter the proposed Consent Decree.

                                             ARGUMENT

I.       Article III Jurisdiction

         Article III's case-or-controversy requirement allow federal courts to exercise jurisdiction over

only "actual" disputes "arising between adverse litigants." U.S. Const. Art. III, §2, cl. 1; Raines v.


                                                   -3-
    Case 4:16-cv-01414 Document 669 Filed on 10/18/19 in TXSD Page 8 of 21



Byrd, 52 U.. 811, 818 (1997). In theory, federal courts "refus[e] to entertain cases" which do not

involve "a collision of actively asserted and differing claims"or "the honest and actual antagonistic

assertion of rights." United States v. Johnson, 319 U.S. 302, 305 (1943). In Johnson the Supreme

Court explained, "[T]he adjudicatory process is most securely founded when it is exercised under

the impact of a lively conflict between antagonistic demands, actively pressed, which make

resolution of the controverted issue a practical necessity." A case which begins as a justiciable

dispute later may become nonjusticiable if the parties are no longer adversarial or antagonistic

toward each other or their dispute is otherwise mooted.

        The majority opinion in United States v. Windsor, 135 S.Ct. 2675 (2013), in which the Court

invalidated section 3 of the Defense of Marriage Act ("DOMA"), largely treated Article III's

adverseness requirement as a prudential, rather than jurisdictional, limitation. Id. at 2683-89. The

plaintiff in Windsor sued to obtain a tax refund that the Internal Revenue Service ("IRS") had denied

her because §3 prevented the Court from recognizing her same-sex marriage. Id. at 2683. Although

the Obama Administration required federal agencies to enforce section 3's definition of marriage as

a union between one man and one woman, it prohibited DOJ from defending the provision's

constitutionality in court.

        The Supreme Court commented that the DOJ's failure to contest the plaintiff's constitutional

arguments raised "prudential" concerns because the litigants' agreement on the main issue in the case

could lead to a "friendly, non-adversary proceeding." The Court held that those concerns were

overcome, however, because the U.S. House of Representative's Bipartisan Legal Advisory Group

had intervened to defend section 3's constitutionality. The Court also expressed concern that

declining to hear the case would lead to a substantial amount of unnecessary litigation in the lower


                                                -4-
      Case 4:16-cv-01414 Document 669 Filed on 10/18/19 in TXSD Page 9 of 21



courts. Justice Antonin Scalia, joined by Chief Justice John Roberts and Justice Clarence Thomas,

vigorously dissented, arguing that Article III's adverseness requirement was jurisdictional.

        Notwithstanding Windsor, it is likely that Article III’s adverseness requirement remains at

least partly jurisdictional. The majority opinion held that a justiciable case existed, despite the

Government’s agreement with the plaintiff’s constitutional arguments, because the IRS refused to

“give . . . effect” to those arguments through its continued refusal to provide the tax refund that the

plaintiff claimed. Thus, even though the majority opinion frames the jurisdictional issue in terms

of standing, it seems to suggest that the parties must be at least minimally adverse to each

other—even if only with regard to the plaintiff’s ultimate relief—for a federal court to be able to

exercise jurisdiction over a matter. The facts of this case are extreme and raise concerns such as

those expressed by Justice Byron White in a dissenting opinion in Maryland v. United States, 746

U.S. 1001, 1002 (1983), “I am troubled by the notion that a district court, by entering what is in

essence a private agreement between parties, invokes the Supremacy Clause powers of the Federal

Government to pre-empt state regulatory laws.”

II.     Lack of Justiciable Claims

        The cases addressing Article III jurisdiction to issued consent decrees, have periodically

addressed justiciablility concerns. This issue was first raised in 1850 in Lord v. Veazie, 49 U.S. 251,

254 (1850) where the Court dismissed an appeal because there was "no real dispute" between the

litigants and their interests "were not adverse." The Court of Appeals explained, "It is the office of

courts of justice to decide the rights of persons and of property, when the persons interested cannot

adjust them by agreement between themselves-and to do this upon the full hearing of both parties."

The Court concluded that a ruling entered in the absence of adverseness between the parties "in the


                                                 -5-
      Case 4:16-cv-01414 Document 669 Filed on 10/18/19 in TXSD Page 10 of 21



eye of the law is no judgment of the court. It is a nullity . . . ." When litigants have reached the point

where they are able to seek a consent decree, by definition, they can determine their rights "by

agreement between themselves,"and one of the key conditions of justiciablility identified in Lord is

lacking.

        The Court also alluded to justiciability concerns regarding consent decrees in Vermont v. New

York, 417 U.S. 270 (1974) an original jurisdiction case arising from an interstate water dispute. Id.

at 270-71. After litigating for over two months about a polluted sludge bed in Lake Champlain and

Ticonderoga Creek, the State litigants agreed to resolve the case by entering into a consent decree.

The proposed Consent Decree called for immediate action to remediate the pollution, as well as the

appointment of a special "South Lake Master" to adjudicate any future disputes that arose concerning

it.   Id. at 271. The Court declined “to approve the Proposed Decree." Id. at 274. The Court

observed, "Article III speaks of the `judicial power' of this Court, which embraces application of

principles of law or equity to facts, distilled by hearings or by stipulations. Nothing in the Proposed

Decree . . . speaks in terms of `judicial power.'" The Court went on to suggest that it would be more

appropriate for the parties to settle the dispute through either an interstate compact or a traditional

settlement agreement. Id. at 277-78.

        In the present case, the Plaintiffs and the Defendants are no longer adverse to each other. The

Plaintiffs and Defendants have joined forces to attempt to weaponize this Court through a proposed

Consent Decree to prevent political changes for a period of seven years. This is improper. The

Court should not allow the parties to use it in such a fashion. The Court should refuse to execute the

proposed Consent Decree and require the parties to execute a settlement agreement and dismiss the

case.


                                                   -6-
       Case 4:16-cv-01414 Document 669 Filed on 10/18/19 in TXSD Page 11 of 21



III.     Over Broad

         In paragraph 10 of the proposed Consent Decree it states as follows:

         This Consent Decree is tailored to remedy the systemic and longstanding
         constitutional violations found by the Court in this litigation; to safeguard arrestees’
         equal protection and due process rights, including the fundamental interest in pretrial
         liberty and the right against wealth-based detention; to promote court appearance and
         public safety; to require investments necessary for new systems to function efficiently
         in a large jurisdiction; and to promote transparency, rigorous analysis, and
         accountability throughout the pretrial process so that constitutional practices will
         endure. It is crafted to protect against a reversion to the prelitigation system of mass,
         non-individualized pretrial detention of misdemeanor arrestees without lawful
         justification.

Proposed Consent Decree p. 11.

         The plaintiffs plead only violations of procedural due process. The Court attempted to

expand the case to include substantive due process in the Second Preliminary Injunction and the 5th

Circuit issued a stay of this portion of the order. Further, the Court of Appeals held that

substantively bail was constitutional in Texas. The plaintiffs asked the court of appeals to vacate

this opinion. However, the court of appeals denied the motion and expressly held that the opinion

on the motion for stay and the previous opinion would remain in effect and would be the law of the

district applicable to trial courts. The opinion on the motion for stay held that since the court found

only procedural issues, the remedy had to be limited to additional procedures (such as a hearing) to

remedy the procedural error found. Further, the court of appeals had that once a procedural remedy

is provided, the appropriate review reverted to a rational basis review for any remaining issues.

         The proposed Consent Decree simply ignores both opinions issued by the 5th Circuit and

seeks to greatly expand this Court’s First and Second preliminary injunctions that were set aside or

stayed by the court of appeals. The proposed Consent Decree seeks to require a PR bond for all

defendants arrested on a misdemeanor charge in Harris County. The Court of Appeals has held hat

                                                   -7-
    Case 4:16-cv-01414 Document 669 Filed on 10/18/19 in TXSD Page 12 of 21



such a preliminary injunction would be improper. Therefore, a proposed Consent Decree which

attempts to do the same is also improper.

        The Court has stated in its memorandum opinion that it is not the Court’s place to ensure that

the proposed Consent Decree complies with state law. With respect, this statement is not consistent

with other authorities in this area. As the court stated in Terrazas v. Clements, 581 F. Supp.1319,

1322-23 (N.D. Tex. 1983):

        [T]he consent decree proposed by the State's Motion clearly affects the rights of third
        parties since it involves the adoption of a reapportionment plan for all the Senate
        districts in the State. Further, the proposed decree contemplates that it will remain in
        effect for all state senatorial elections until following publication of the federal
        decennial census of 1990 or until such earlier date as a valid plan is enacted by the
        State of Texas and becomes effective. Under these circumstances, this Court is
        obligated to examine the proposed consent decree carefully to ascertain not only that
        it is fair, adequate and reasonable as to the parties and affected third parties but also
        that it does not violate the United States Constitution or any other applicable federal
        or state law. See United States v. City of Miami, 664 F.2d 435, 441 (5th Cir.1981)
        (en banc) (opinion of Rubin, J.); United States v. City of Alexandria, 614 F.2d 1358,
        1361 (5th Cir.1970).


In the present case, the Plaintiffs and the Defendants are asking the Court to grant substantive relief

when a claim for substantive due process was not plead and the Court of Appeals held that

substantively bail was constitutional. Therefore, the relief sought by agreement of the parties is relief

that the Court of Appeals expressly stated was not available.

        Since the plaintiffs plead a claim alleging procedural due process violations because

individuals claiming poverty did not have an opportunity to seek a deviation from the bail schedule

used by the county, the remedy is a hearing to give the arrestees that opportunity. This is not the

remedy that is set out in the proposed Consent Decree. Instead, the parties seek to simply release

essentially all misdemeanor arrestees irrespective of whether they are claiming poverty and


                                                  -8-
     Case 4:16-cv-01414 Document 669 Filed on 10/18/19 in TXSD Page 13 of 21



irrespective of whether they are seeking a PR bond. No risk assessment is done of these individuals.

They do not see a magistrate or a judge to set bail. They are all given a PR bond in the amount of

$100.00.

V.      The Proposed Consent Decree Violates Texas Law

        A.      Overview of Texas Law

        The setting of bail is regulated by article I, section 11 of the Texas Constitution which states

that all prisoners shall be bailable by sufficient sureties. Tex. Const. art. I, §11. Article 17.15 of the

Texas Code of Criminal Procedure states that the amount of bail to be required in any case is to be

regulated by the court, judge, magistrate or officer taking the bail. Tex. Code Crim. Pro. art 17.15.

The article also states that the standard for setting bail is subject to the magistrate’s discretion set by

the Texas Constitution and by the rules set out in article 17.15. Id. The rules state that: (1) bail shall

be sufficient high to give reasonable assurance that the undertaking will be complied with; (2) the

power to require bail is not to be used as an instrument of oppression; (3) the nature of the offense

and the circumstances under which it was committed are to be considered; (4) the ability to make

bail is to be regarded and proof may be taken on this point; and (5) the future safety of a victim of

the alleged offense and the community shall be considered. TEX . CODE CRIM . PRO . art. 17.15. Case

law has consistently stated that the decision regarding a proper bail amount lies within the sound

discretion of the trial court. Ex parte Brown, 959 S.W.2d 369, 372 (Tex. App.– fort Worth 1989,

no pet.). However, this discretion is limited. The trial court does not have the discretion to set

differential amounts for bonds depending on whether the arrestee posts a cash bond or a surety bond.

See Professional Bondsmen of Texas v. Carey, 762 S.W.2d 691, 693 (Tex. App.– Amarillo 1988,

pet. denied); see also Texas Atty Gen. Opinion JM-363 (1985). Once an arrestee fails to appear for


                                                   -9-
    Case 4:16-cv-01414 Document 669 Filed on 10/18/19 in TXSD Page 14 of 21



court, the trial court has the discretion to require that any future bond be limited to a cash bond. Tex.

Code Crim. Pro. art. 23.05.

        If a county has a personal bond office, the bond office may gather information about the

accused and provide a report to the trial court recommending that the arrestee be released on a PR

bond. Tex. Code Crim. Pro. art. 17.43. Individuals released through a PR bond office may be

charged a fee in the amount of 3% of the bond or $20.00 whichever is higher. Id.

        Further, Chapter 22 of the Texas Code of Criminal Procedure sets out the rules regarding

what the trial court must do if the arrestee fails to appear. Article 22.01 states that whenever the

defendant fails to appear, the trial court “shall” issue a judicial declaration as provided by article

22.02. Tex. Code Crim. Pro. art. 22.01. Article 22.02 states that the name of the defendant will be

called distinctly from the courthouse door and if the defendant does not appear within a reasonable

time, a judgment nisi (or conditional judgment) “shall” be entered. Id. at art. 22.02. Articles 22.03-

22.08 set out the rules regarding serving citation regarding the judgment nisi. Id. at articles 22.03-

22.08. The defenses to the bond forfeiture are set out in article 22.13 of the Texas Code of Criminal

Procedure. In Hartley v. State, 382 S.W.2d 483 (Tex. Crim. App. 1964), the Texas Court of

Criminal Appeals held that no other defenses other that those set out in article 22.13 would exonerate

a bond. Id. Claims for remittitur can be submitted based upon article 22.16 of the Texas Code of

Criminal Procedure (mandatory and discretionary remittitur before judgment).

        B.      Setting Bail at $100.00 Without Seeing A Magistrate is Arbitrary and
                Capricious

        A central portion of the proposed Consent Decree is that almost all misdemeanor arrestees

never see a magistrate. These defendants are automatically released on a $100.00 bond. This

violates Texas law. Article 17.15 of the Texas Code of Criminal Procedure states that a magistrate

                                                  - 10 -
    Case 4:16-cv-01414 Document 669 Filed on 10/18/19 in TXSD Page 15 of 21



must consider the factors set out above.

        A bail schedule sets different bail amounts based upon the criminal history and the specific

charge against the defendant. If a defendant has a more significant criminal history, then the bail is

set higher pursuant to the schedule. The federal courts have recognized that the use of bail schedules

facilitate the release of a large number people quickly from a jail. Conversely, the policy that which

the parties seek in the proposed Consent Decree sets all bonds at the same amount irrespective of

the ability to pay, irrespective of the nature of the offense and irrespective of the future safety of a

victim. Such a policy does not comply with article 17.15 of the Texas Code of Criminal Procedure.

The plaintiffs and the defendants appear to know this and are attempting to get around this issue by

seeking to change the law of Texas through this Court’s proposed Consent Decree. This would be

improper. The Court cannot change the law of Texas.


        C.      The Proposed Consent Decree Requires that Almost All Misdemeanor
                Defendants be Released Without Seeing a Magistrate

        Chapter 14 of the Texas Code of Criminal Procedure authorizes arrest without a warrant in

certain circumstances. Tex. Code Crim. Pro. ch. 14. An arresttee detained without a warrant must

within 48 hours of arrest be taken before a magistrate for the magistrate to perform the duties set out

in article 15.17 of the Texas Code of Criminal Procedure. Id. at art. 14.06. Article 15.17 states the

magistrate shall allow the person arrested reasonable time and opportunity to consult counsel and

shall, after determining whether the person is currently on bail for a separate criminal offense, admit

the person arrested to bail if allowed by law. Id. at 15.17. If the arrestee is charged with an offense

that involves a misdemeanor punishable by fine only, the magistrate may release the arrestee without

bond and order the accused to appear at a later date. Id. at (b).


                                                 - 11 -
    Case 4:16-cv-01414 Document 669 Filed on 10/18/19 in TXSD Page 16 of 21



        In the proposed Consent Decree an arrestee is not taken before a magistrate unless they fall

within 7 categories of misdemeanors. The remaining 85% to 95% of misdemeanor arrestees do not

see a magistrate. Instead, they are released on a PR bond sent at $100.00 which is an arbitrary

amount in violation of 17.15 of the Texas Code of Criminal Procedure. The use of a bail schedule

was previously authorized by a federal court because it facilitated the release of large groups of

people and bail was sent based upon the criminal charge filed and whether the arrestee had a

previous criminal history. The procedure set out in the proposed Consent Decree does not take into

consideration the factors set out in 17.15 of the Code of Criminal Procedure. Instead, the proposed

Consent Decree sets an arbitrary amount of $100.00 irrespective of the charge and the arrestees’

criminal history. Also, all discretion is taken away from the magistrates and they never see these

arrestees. This is improper.

        D.      The Proposed Consent Decree Puts the Cart Before the Horse

        In addition, the proposed Consent Decree seeks to turn the process of setting bail on its face.

The task of the trial court is to set bail. Thereafter, the defendant may decide whether to post a surety

bond, a cash bond or to seek a PR bond. The PR bond department is required after bail is set to

review candidates and make reports to the trial court on whether certain defendants should be

granted a PR bond and whether they will likely appear for court. The trial court may not restrict the

type of bond that may be filed except in a few circumstances. In the present case, the proposed

Consent Decree seeks to exclude the private surety bail bondsmen from posting any bonds for 85%

of the misdemeanor arresttees. This violates Texas law and also violates the directives give to this

Court by the 5th Circuit in the two opinions issued by the court of appeals which held, in part, that

the Court’s first preliminary injunction and second preliminary injunction were improperly


                                                  - 12 -
    Case 4:16-cv-01414 Document 669 Filed on 10/18/19 in TXSD Page 17 of 21



attempting to put the private surety bond system out of business.

        E.      The Proposed Consent Decree Violates Chapter 22 of the Texas Code of
                Criminal Procedure

        Further, the proposed Consent Decree attempts to change the law in Texas regarding the

requirements that a court must follow when the arrestee fails to appear for court. Chapter 22 of the

Texas Code of Criminal Procedure requires that any time there is a failure to appear, the trial court

is required to issue a judgment nisi. The resolution of the failure to appear is governed by any

defenses claimed in article 22.13 and any claim for remittitur set out in article 22.16 of the Texas

Code of Criminal Procedure. Tex. Code Crim. Pro. art 22.13; Tex. Code Crim. Pro. art. 22.16. The

proposed Consent Decree states that a bond cannot be forfeited unless the arrestee was given actual

notice of the hearing where he failed to appear. This is a change to Texas law as well. In Texas,

when a bond states that the defendant is required to appear “instanter” then the arrestee is subject to

call of the court at any time with or without any additional requirement of notice. Caudillo v. State,

541 S.W.2d 617 (Tex. Crim. App. 1976). The proposed Consent Decree sets out additional proof

requirements before a bond may be forfeited that are not currently required by Texas law. The

proposed Consent Decree violates Chapter 22 because it states that a trial court attempts to change

Texas law regarding forfeitures.

        F.      The Proposed Consent Decree Attempts to Change Texas Law on the Standard
                of Review Regarding Bail Decisions

        In section 9.12.7 of the proposed Consent Decree the parties attempt to change Texas

constitutional law to set up a clear and convincing evidence standard before a surety bond can be

required. This is improper. As set out above, the duty of the trial court is to set bail and the

defendant has the right to chose the vehicle that will be used to satisfy the bail requirement. Further,


                                                 - 13 -
      Case 4:16-cv-01414 Document 669 Filed on 10/18/19 in TXSD Page 18 of 21



the clear and convincing evidence standard violates Texas case law and the Texas Constitution.

Case law states that setting bail is left to the sound discretion of the trial court. Ex parte Brown, 959

S.W.2d 369, 372 (Tex. App.– Fort Worth 1998, no pet.). Therefore, the standard of review would

be abuse of discretion not clear and convincing evidence. Further, Article I, Section 11b states

expressly that a defendant may be denied bail for violating a condition of release and the evidentiary

standard is a preponderance of the evidence. Tex. Const. art. I, §11b.

        The proposed Consent Decree violates Texas law and the Texas Constitution by attempting

to change the evidentiary standard in setting bail.

        G.      The Proposed Consent Decree Establishes a Right To Release Contrary to the
                Opinions Issued by the 5th Circuit

        The 5th Circuit has held on two occasions in direct appeals of this matter that a violation of

procedural due process does not create a right to release; but instead, created a right to a hearing.

The proposed Consent Decree seeks to implement a right to release in violation of the 5th Circuit

opinions. The Sheriff is required to release individuals on something referred to as “General Order

Bonds.” There is nothing under Texas law that recognizes such a process or such a bond.

VI.     The Proposed Consent Decree Grants Relief Not Sought or Authorized

        The proposed Consent Decree seeks a great deal of relief to which the plaintiffs are not

entitled and which they did not plead. The plaintiffs claimed that poor arrestees’ rights were being

violated because they did not have an opportunity to seek a deviation from the bail schedule. The

5th Circuit has held that the remedy for such violation would be a hearing to seek a deviation for

people who claimed poverty. The proposed Consent Decree does not seek this remedy for 85% of

misdemeanor arrestees. Instead, everyone is released on a PR bond without any investigation

regarding poverty. The arrestees are released without seeing a magistrate and their PR bonds are

                                                  - 14 -
    Case 4:16-cv-01414 Document 669 Filed on 10/18/19 in TXSD Page 19 of 21



set based upon an arbitrary number not based upon the statutory requirements. Also, the parties

have included numerous other items in the requested Consent Decree seeking an order to require the

county to adopt text messaging and telephone notification systems. Further, the proposed Consent

Decree requires that the county conduct a study regarding the causes of failures to appear and the

county must implement the recommendations of the study even though the plaintiffs did not allege

any violation of constitutional law or any impropriety at all relating to failures to appear. Further,

through the proposed Consent Decree the parties seek to compel the county to provide free day care,

rides to court and free telephones if recommended in the report in an attempt to increase appearance

rates (even though they have always claimed the use of PR bonds were no different than surety

bonds). Additionally, the proposed Consent Decree seeks to compel or require that the county and

the misdemeanor judges allow each defendant up to 4 failures to appear without penalty even though

the plaintiffs have not plead or alleged any constitutional violations in this area. Further, the

proposed Consent Decree seeks to require the creation of website where misdemeanor arrestees can

access their court dates, times, location as something required by the alleged constitutional

violations. However, they plaintiffs never plead any alleged constitutional violation based upon

failures to appear. Further, pursuant to the proposed Consent Decree the county is required to create

an Open Hours Court. It is unclear whether this will be a new court. This is important because only

the Texas Legislature has the authority to create a court.

VII.   Adoption by Reference of All Other Objections Filed by Any Other Party or Amicus

       Morales hereby adopts all other objections by reference set out by any other party or Amicus

including but not limited to public safety concerns.




                                                - 15 -
   Case 4:16-cv-01414 Document 669 Filed on 10/18/19 in TXSD Page 20 of 21



                                      CONCLUSION

      This Court should deny the proposed Consent Decree as drafted by the parties.

                                                     Respectfully submitted,

                                                     By:     /s/ Ken W. Good
                                                            Ken W. Good
                                                            Texas Bar Number: 08139200
                                                            Email: keng@tyler.net

                                                     THE GOOD LAW FIRM
                                                     Law Office of Ken W. Good, PLLC
                                                     5353 W. Alabama #690
                                                     Houston, Texas 77056
                                                     Telephone: (903) 579-7507
                                                     Facsimile: (866) 381-0455

                                                     COUNSEL FOR CLASS MEMBER
                                                     GILBERT MORALES

October 18, 2019




                                            - 16 -
   Case 4:16-cv-01414 Document 669 Filed on 10/18/19 in TXSD Page 21 of 21



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoingg instrument has this day been

forwarded by electron service, unless otherwise noted below, on this the 18th day of October 2019.




                                                         /s/ Ken W. Good
                                                       KEN W. GOOD




                                              - 17 -
